Whitfield, C. J.
The bill for bringing into hotchpot and for partition in this case is sufficiently stated in Lindsley v. McIver, 51 Fla. 463, 40 South. Rep. 619. Questions as to whether advancements were made by the common ancestor to some of the parties and the values thereof were presented by the answers. Testimony was taken by an examiner and the court decreed partition in accordance with the facts found from the testimony. On appeal the propriety of the decree is questioned.
An advancement is an irrevocable gift in praesenti by a parent to a child in anticipation of such child’s future share of the parent’s estate to the extent of the gift.
Whether property given by a parent to a child is an advancement, and if so its value at the time the advancement was made, are to be determined from the facts and circumstances of each case.
Hotchpot is the bringing into, the estate of an intestate an estimate of the value of advancements made by the intestate to his or her children, in order that the whole may be di*468vicled in accordance with the statute of descents. Where those who have received advancements decline to bring the same into hotchpot when legally required to do so, they may in proper proceedings be excluded from participation.in the division of the property of the intestate under the statute of descents.
Section 2302 of the General Statutes of 1906, provides: “When any of the children of the person dying intestate shall have received from such intestate, in his life time, any real or personal estate by way of advancement, and shall choose to come into the partition of the estate with the other parceners, such advancement, both of real and personal estate, shall be brought into hotchpot with the whole estate, real and personal, descended; and such party bringing into hotchpot such advancement as aforesaid, shall thereupon be entitled to his or their proper proportion of the whole estate so descended, both real and personal; and the value of the estate so advanced as aforesaid shall be estimated at the time of advancement and not at the death of the testator.”
These provisions and principles of law were observed by the trial court in making the decree. There is evidence to sustain the findings of fact by the chancellor that advancements were made, and the value thereof at the time the advancements were made, upon which the decree is based; and ás such findings are not shown to be incorrect and there appears to be no error of law in the record, the. decree is affirmed.
Shackleford and Cockrell, J. J., concur;
Taylor, P. J„ and Hocker and Parkhill, J. J., concur in the opinion.